Citation Nr: 1450755	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-04 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for chronic venous insufficiency of the right lower extremity.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975. 

The claim for an increased rating for chronic venous insufficiency of the right lower extremity is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for such disability and assigned a 10 percent rating, effective November 26, 2007.  An interim, December 2009 rating decision, increased the Veteran's disability rating to 20 percent, effective November 26, 2007.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In a December 2010 rating decision, the Veteran's claim for a TDIU rating was denied.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected chronic venous insufficiency of the right lower extremity warrants a higher initial rating than 20 percent.  He further contends that he is unemployable due to this disability.  

The Veteran was last examined in October 2010, more than four years ago.  While age alone is not sufficient to mandate the provision of a new VA examination, in his November 2011 VA Form 9, the Veteran asserts that his right leg is getting worse.  A new VA examination is therefore required by the duty to assist to ensure that the record contains accurate reflections of the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Regarding the claim seeking a TDIU rating, that matter is inextricably intertwined with the claim being remanded; hence, consideration of that matter must be deferred pending resolution of such claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Furthermore, a review of the record found that the most recent VA treatment records in evidence are dated in October 2011.  Updated records of all VA treatment are pertinent (and perhaps critical) evidence in this matter; are constructively of record; and must be secured.

Accordingly, the case is REMANDED for the following action:

1)  Request the Veteran's complete records of all VA treatment for the period beginning November 2011.

2)  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his chronic venous insufficiency of the right lower extremity.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Additionally, the examiner should specifically comment on the impact the disability has on the Veteran's occupational functioning.

The examiner must explain the rationale for all opinions.

3)  The AOJ should then review the record and readjudicate the claim, to include consideration of a TDIU rating.  If any claim remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



